DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “when viewed in the blade height direction” in line 13 renders the claim indefinite, since it is unclear from what position the convex and concave portions are being viewed – from a position above/below the portions in reference to an axis parallel to the blade height dimension, or alternatively from a position along the height of the blade.  For examination purposes, it is presented that “when viewed in the blade height direction” refers to the former interpretation.  Claims 2-16 are also rendered indefinite due to their dependence upon claim 1.
Regarding claims 2-4 and 6-9, 
Regarding claim 5, the recitation of “a steam turbine” in line 1 and “a rotor shaft which is configured to rotate about an axis” in line 2 both represent a double recitation of structures that are defined using identical phrases in claim 1.  These phrases thus render the claim to be indefinite, since it is unclear whether the limitations of claim 5 refer to the same or a different structures to those of claim 1.  
Regarding claim 10, the recitation of “a steam turbine” in line 1 and “a rotor shaft which is configured to rotate about an axis” in line 2 both represent a double recitation of structures that are defined using identical phrases in claim 1.  These phrases thus render the claim to be indefinite, since it is unclear whether the limitations of claim 10 refer to the same or a different structures to those of claim 1.  
Regarding claim 11, the recitation of “a steam turbine” in line 1 and “a rotor shaft which is configured to rotate about an axis” in line 2 both represent a double recitation of structures that are defined using identical phrases in claim 1.  These phrases thus render the claim to be indefinite, since it is unclear whether the limitations of claim 11 refer to the same or a different structures to those of claim 1.  
Regarding claim 12, the recitation of “a steam turbine” in line 1 and “a rotor shaft which is configured to rotate about an axis” in line 2 both represent a double recitation of structures that are defined using identical phrases in claim 1.  These phrases thus render the claim to be indefinite, since it is unclear whether the limitations of claim 12 refer to the same or a different structures to those of claim 1.  
Regarding claim 13, the recitation of “a steam turbine” in line 1 and “a rotor shaft which is configured to rotate about an axis” in line 2 both represent a double recitation of structures that are defined using identical phrases in claim 1.  These phrases thus render the claim to be indefinite, since it 
Regarding claim 14, the recitation of “a steam turbine” in line 1 and “a rotor shaft which is configured to rotate about an axis” in line 2 both represent a double recitation of structures that are defined using identical phrases in claim 1.  These phrases thus render the claim to be indefinite, since it is unclear whether the limitations of claim 14 refer to the same or a different structures to those of claim 1.  
Regarding claim 15, the recitation of “a steam turbine” in line 1 and “a rotor shaft which is configured to rotate about an axis” in line 2 both represent a double recitation of structures that are defined using identical phrases in claim 1.  These phrases thus render the claim to be indefinite, since it is unclear whether the limitations of claim 15 refer to the same or a different structures to those of claim 1.  
Regarding claim 16, the recitation of “a steam turbine” in line 1 and “a rotor shaft which is configured to rotate about an axis” in line 2 both represent a double recitation of structures that are defined using identical phrases in claim 1.  These phrases thus render the claim to be indefinite, since it is unclear whether the limitations of claim 16 refer to the same or a different structures to those of claim 1.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Praisner (US Pat. Pub. 2011/0243749 A1) in view of Benson (US Pat. Pub. 2016/0258302 A1).
Regarding claim 1, Praisner discloses a turbine blade (62) which is provided in a gas turbine (18, 28) having a gas main channel (H) which is formed around a rotor shaft (14, 24) which is configured to rotate about an axis (A) and through which gas flows (see Fig. 1 and 2, [0021-0022]), the turbine blade comprising: a blade body (68) of which a leading edge (72) is disposed to face an upstream side in a flow direction of the steam in the steam main channel (see Fig. 2) and which has a blade surface extending in a blade height direction (see Fig. 2 and [0026]); and an end plate (66) which is connected to an end portion of the blade body in the blade height direction and extends in a first direction intersecting the blade height direction (Fig. 2 and 8, and [0026]; here the blade height direction is the radial direction and the first direction is the circumferential direction), wherein a convex portion (see annotated Fig. 8 below) protruding in a second direction intersecting the blade height direction and the first direction and a concave portion (see annotated Fig. 8 below) recessed in the second direction are formed on an end surface (leading edge 66LE) of the end plate facing the second direction and facing the upstream side (see Fig. 8 and [0035]), and wherein when viewed in the blade height direction, the convex portion and the concave portion are alternately formed in the first direction (see annotated Fig. 8 below and [0035]).  Here, the end surface (platform leading edge 66LE) is contoured to have a waveform profile in the axial direction, therefore, when viewed along the axis parallel to the blade height (the radial direction), the convex protrusions and concave recesses alternate to form the waveform profile.   Additionally, the end plate of Praisner is shaped to include a leading portion (66L) which extends a distance radially below the remainder of the end plate and then extends in the upstream direction to form a leading edge which faces the upstream stator stage (see Fig. 8 and 9).  

    PNG
    media_image1.png
    721
    799
    media_image1.png
    Greyscale

Praisner fails to teach that the turbine blade is provided in a steam turbine having a steam main channel which is formed around a rotor shaft which is configured to rotate about an axis and through which steam flows.
Benson exhibits (Fig. 1-2) a turbine blade (30) of similar structure to that of Praisner, comprising a blade body (46), a leading edge (54) disposed to face an upstream side in a flow direction, a blade surface (50, 52) extending in a blade height direction, and an end plate (48) which is connected to an end portion of the blade body in the blade height direction and extends in a first direction intersecting the blade height direction (Fig. 2 and [0023], ln 18-23), wherein the end plate of Benson includes a leading portion which extends a distance radially below the remainder of the end plate and then extends in the upstream direction to form a leading edge which faces the upstream stator stage (see Fig. 1 and 2 and [0023]).  Benson teaches that such blades may be provided in a steam turbine having a 
Because both Praisner and Benson describe turbine blades with similar structure, including similar end plate geometries, and since Benson teaches that such blades may be used in steam turbines, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the turbine blade of Praisner in a steam turbine having a steam main channel which is formed around a rotor shaft which is configured to rotate about an axis and through which steam flows, in order to receive the compressed working fluid passing through the turbine and impart motion to the rotor for performing work, as described in Benson ([0002]).
Regarding claim 2, Praisner further discloses that when viewed in the blade height direction, the convex portion and the concave portion are disposed on the upstream side with respect to the leading edge of the blade body (see Fig. 8 and [0035]).
Regarding claim 3, Praisner further discloses that when viewed in the blade height direction, surfaces of the convex portion and the concave portion facing the upstream side form a curved line which is continuous in the first direction (see Fig. 8-9 and [0035]; here it is visually apparent that the convex portion and the concave portions forming the axial “waveform” shape of the end surface 66LE in Fig. 8-9 comprise surfaces (portions of end surface 66LE) facing the upstream side that form a continuous curved line in the first (circumferential) direction).
Regarding claim 4, 
Regarding claim 5, the proposed modification exhibits the steam turbine as claimed, since Praisner as modified above exhibits the turbine blade according to claim 1 (see in re claim 1) which is disposed such that the second direction coincides with an axial direction of the rotor shaft of the turbine in which the blade is installed (see Fig. 1-2 and 8-9, and [0035]), and the turbine blade of Praisner is installed in a steam turbine comprising a rotor shaft which is configured to rotate about an axis in the above modification (see in re claim 1). 
Regarding claim 6, Praisner further discloses that when viewed in the blade height direction, surfaces of the convex portion and the concave portion facing the upstream side form a curved line which is continuous in the first direction (see Fig. 8-9 and [0035]; here it is visually apparent that the convex portion and the concave portions forming the axial “waveform” shape of the end surface 66LE in Fig. 8-9 comprise surfaces (portions of end surface 66LE) facing the upstream side that form a continuous curved line in the first (circumferential) direction).
Regarding claim 7, Praisner further discloses that, when viewed in the blade height direction, the concave portion is formed in plurality (see annotated Fig. 8 above; here it is visually apparent that two concave axial recesses are provided on the end surface).
Regarding claim 8, Praisner further discloses that, when viewed in the blade height direction, the concave portion is formed in plurality (see annotated Fig. 8 above; here it is visually apparent that two concave axial recesses are provided on the end surface).
Regarding claim 9, Praisner further discloses that, when viewed in the blade height direction, the concave portion is formed in plurality (see annotated Fig. 8 above; here it is visually apparent that two concave axial recesses are provided on the end surface).
Regarding claim 10, the proposed modification exhibits the steam turbine as claimed, since Praisner as modified above exhibits the turbine blade according to claim 2 (see in re claim 2) which is disposed such that the second direction coincides with an axial direction of the rotor shaft of the turbine 
Regarding claim 11, the proposed modification exhibits the steam turbine as claimed, since Praisner as modified above exhibits the turbine blade according to claim 3 (see in re claim 3) which is disposed such that the second direction coincides with an axial direction of the rotor shaft of the turbine in which the blade is installed (see Fig. 1-2 and 8-9, and [0035]), and the turbine blade of Praisner is installed in a steam turbine comprising a rotor shaft which is configured to rotate about an axis in the above modification (see in re claim 1). 
Regarding claim 12, the proposed modification exhibits the steam turbine as claimed, since Praisner as modified above exhibits the turbine blade according to claim 4 (see in re claim 4) which is disposed such that the second direction coincides with an axial direction of the rotor shaft of the turbine in which the blade is installed (see Fig. 1-2 and 8-9, and [0035]), and the turbine blade of Praisner is installed in a steam turbine comprising a rotor shaft which is configured to rotate about an axis in the above modification (see in re claim 1). 
Regarding claim 13, the proposed modification exhibits the steam turbine as claimed, since Praisner as modified above exhibits the turbine blade according to claim 6 (see in re claim 6) which is disposed such that the second direction coincides with an axial direction of the rotor shaft of the turbine in which the blade is installed (see Fig. 1-2 and 8-9, and [0035]), and the turbine blade of Praisner is installed in a steam turbine comprising a rotor shaft which is configured to rotate about an axis in the above modification (see in re claim 1). 
Regarding claim 14, the proposed modification exhibits the steam turbine as claimed, since Praisner as modified above exhibits the turbine blade according to claim 7 (see in re claim 7) which is disposed such that the second direction coincides with an axial direction of the rotor shaft of the turbine 
Regarding claim 15, the proposed modification exhibits the steam turbine as claimed, since Praisner as modified above exhibits the turbine blade according to claim 8 (see in re claim 8) which is disposed such that the second direction coincides with an axial direction of the rotor shaft of the turbine in which the blade is installed (see Fig. 1-2 and 8-9, and [0035]), and the turbine blade of Praisner is installed in a steam turbine comprising a rotor shaft which is configured to rotate about an axis in the above modification (see in re claim 1). 
Regarding claim 16, the proposed modification exhibits the steam turbine as claimed, since Praisner as modified above exhibits the turbine blade according to claim 9 (see in re claim 9) which is disposed such that the second direction coincides with an axial direction of the rotor shaft of the turbine in which the blade is installed (see Fig. 1-2 and 8-9, and [0035]), and the turbine blade of Praisner is installed in a steam turbine comprising a rotor shaft which is configured to rotate about an axis in the above modification (see in re claim 1). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This art includes 
Ingram (US Pat. Pub. No. 2013/0108448 A1), which exhibits a gas turbine blade (bucket 64, 66) which includes a platform (80) having a leading edge (100) which is scalloped to form a continuous curve in a circumferential direction defined by a convex portion protruding in a second direction (axial direction) intersecting the blade height direction and the first direction and a concave portion recessed in the second direction are formed on an end surface of the end 
Cheng (US Pat. No. 7,500,824 B2) exhibits a turbine blade (10) similar to that of Ingram (Fig. 1), and teaches that such blades, which include angle wing seal flanges (14, 16) may be used in steam turbines (Col. 1, ln 6-36).
Nallam (US Pat. No. 9,309,783 B2), which teaches that the efficiency of steam turbines is partially dependent upon prevention of leakage of core flow steam into the wheel space of the turbine, and that purge fluid is often used in steam turbines to prevent such leakage (Col. 1, ln 21-33).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 1pm-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC A LANGE/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745